Citation Nr: 0936529	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for cervical stenosis, 
post disc operative surgery.

2.  Entitlement to service connection for left arm numbness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1994 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for cervical stenosis, 
post operative disc surgery and left arm numbness.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board notes, initially, that the Veteran is currently 
service connected for chronic low back pain and paresthesias 
left lower extremity.  The Veteran was afforded VA 
examinations in May 2005 and March 2006.  The May 2005 VA 
examination addressed the Veteran's left arm numbness and 
provided an opinion with regard to whether the Veteran's left 
arm numbness was related to his service connected 
disabilities.  The examiner opined that the Veteran's left 
arm numbness was less likely than not due to the Veteran's 
left lower extremity paresthesias or low back pain.  The 
March 2006 VA examination addressed the issue of the 
Veteran's cervical stenosis.  In that examination report, the 
examiner opined that it is less likely than not that the 
cervical spine is related whatsoever to the Veteran's low 
back problem that was diagnosed in service.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the 
Veteran was afforded multiple VA examinations; however the 
Board finds that the examinations provided were not adequate 
because neither addressed direct service connection for the 
Veteran's cervical stenosis or his left arm numbness.  As 
previously stated, both examinations included nexus opinions, 
but only with regard to whether the Veteran's claims were 
related, secondarily, to the Veteran's service connected low 
back pain and left lower extremity paresthesias.  Therefore 
in compliance with Barr, the Board finds that is necessary to 
remand both issues for new examinations that address whether 
the Veteran's cervical stenosis and left arm numbness are 
directly related to his active duty service.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his cervical stenosis, 
post operative disc surgery.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file, to include 
a copy of this remand must be made 
available to the examiner for review, 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran's 
current cervical stenosis is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his left arm numbness.  
All indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The claims file, to include 
a copy of this remand, must be made 
available to the examiner for review 
and the examination report should 
reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran's 
current left arm numbness is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

3.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




